Case 1:21-cv-00280-RC Document 14-3 Filed 02/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

XIAOMI CORPORATION, et al.,
Plaintiffs,
V. Case No. 1:21-cv-00280-RC

DEPARTMENT OF DEFENSE, et al.,

Defendants.

 

 

DECLARATION OF PENG LIN
I, Peng Lin, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

1. Iam a citizen of the United States.

2. Ihave been an employee of Xiaomi Corporation (“Xiaomi”) subsidiaries since 2016.
Since August 2017, I have been an employee of Xiaomi’s U.S. subsidiary Xiaomi USA
Technology LLC. My title at Xiaomi is General Manager, Corporate Business Development, and
my role at the company is to develop business collaboration opportunities with Xiaomi’s business
partners.

3. As an employee of Xiaomi, I have been a beneficiary of the Xiaomi employee
benefit plan, which regularly awards employees Xiaomi stock options and restricted stock units
(“RSUs”), and grants of Xiaomi Class B shares. Xiaomi’s employee benefit plan is a significant
part of my compensation, and was important to me when deciding whether to join the company
and has remained an important reason why I have stayed with the company.

4. As a result of my participation in Xiaomi’s employee benefit plan, I currently hold
(A) Xiaomi stocks; (B) unvested, unexercised stock options, all or some of which (depending on

satisfaction of performance conditions) will vest and become exercisable after March 15, 2021;
Case 1:21-cv-00280-RC Document 14-3 Filed 02/17/21 Page 2 of 2

(C) unexercised stock options that have vested or will become vested and exercisable before March
15, 2021; and (D) RSUs, all or some of which (depending on satisfaction of performance
conditions) will vest and settle after March 15, 2021.

5. As a result of the Department of Defense designation of Xiaomi, I understand that
at a minimum I will no longer be permitted to receive awards of Xiaomi stock as of March 15,
2021, and I must divest my holdings by January 14, 2022. My inability to fully participate in
Xiaomi’s employee benefit plan in these regards will cause irreparable harm to me, insofar as I
will be deprived the ability to realize the benefits of being a Xiaomi shareholder, despite being an
employee of the company who is devoted to its long-term success. The requirement that I divest
my Xiaomi shares at depressed prices will also cause me to experience significant losses on the
value of those shares and prevent me from benefiting from future appreciation in the price of those

shares.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 15, 2021.

*

 

Peng Lin
